Citation Nr: 1243345	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-40 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for diabetes mellitus type II, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.

In September 2011, the Board remanded the claims on appeal for additional development.  As the requested action has now been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran did not serve within the landmass of Vietnam.

2.  The Veteran's diabetes mellitus was initially documented in 2001, many years after service, and there is no competent evidence suggesting a link to service. 

3.  Neurological disability of the upper extremities, to include bilateral carpal tunnel syndrome, was not shown in service or for many years thereafter, and the most probative evidence fails to link any current neurological disability of the upper extremities to service.
 
4.  Peripheral neuropathy of the bilateral lower extremities was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current peripheral neuropathy of the bilateral lower extremities to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The requirements for establishing service connection for peripheral neuropathy of the bilateral upper extremities, to include bilateral carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  The requirements for establishing service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a June 2004 letter, issued prior to the rating decision on appeal, and in letters dated in September 2011 and September 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2011 and September 2012 letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The claim was last readjudicated in October 2012.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service medical records, and VA examination reports.  The Veteran also submitted an article on Agent Orange.  Additionally, a request was made for a review of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used as the Veteran alleged.  A record of deployments and deck logs of USS Camden (AOE-2) - on which the Veteran served - as well as service records related to the use of tactical herbicide agents on Navy and Coast Guard ships and a list of ships associated with service in Vietnam and exposure to herbicides, also were obtained in an effort to determine whether the Veteran went ashore to Vietnam or handled herbicides during service.  A response from the U.S. Army Joint Services Records Research Center (JSRRC) revealed that it found no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Thus, it appears that attempts to obtain records confirming temporary Vietnam service have been exhausted.

The Board acknowledges that the Veteran has not been provided a VA examination relevant to his service-connection claims.  As the Board will explain in greater detail in the following decision, VA does not have a duty to provide an examination in this case.  There is evidence that the Veteran currently has type II diabetes mellitus, peripheral neuropathy of the lower extremities, and there is evidence of bilateral carpal tunnel syndrome of the upper extremities.  The evidence does not establish, however, that he had symptoms of diabetes, neuropathy, or carpal tunnel syndrome during his service, nor does he so claim, and there is no competent and credible evidence of actual exposure to herbicides.  Thus, a remand for a VA examination is not required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the prior remand directives with respect to attempts to obtain records concerning the Veteran's alleged herbicide exposure while serving aboard the USS Camden (AOE-2) and post-service treatment records have been substantially complied with.  Only substantial, and not strict, compliance with the terms of a Board remand is required, pursuant to Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Thus, the Veteran is not prejudiced by adjudication of the claims at this time, and remand is not required.

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.   Thus, any such error is harmless and does not prohibit consideration of the claim. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Moreover, where a Veteran served continuously on active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

Diabetes

The Veteran has type II diabetes mellitus.  VA treatment records dated in 2001 show that he had a history of diabetes mellitus, and the Veteran stated in his original application (VA 21-526) that he was diagnosed with diabetes in 2000.  He contends that his diabetes developed as a result of herbicide exposure during service.  Specifically, his service records reflect that he served aboard the USS Camden (AOE-2) from August 1970 to January 1972.  The Veteran alleges that, while serving aboard the ship, his ship made many stops at the piers of Vietnam, and that he would offload supplies and ammunition onto these piers.  He also alleges that the USS Camden (AOE-2) carried barrels of Agent Orange to which he was exposed when the barrels broke and their contents spilled onto the deck.  The Veteran asserts that the barrels were marked with skull and crossbones.  He indicates that the contents in the barrels, which were orange in color, were exposed to moisture while on the deck and were activated by water.  He also alleges that he flew into Danang to deliver supplies and/or retrieve mail.  

The service personnel records reveal that the Veteran served aboard the USS Camden (AOE-2) from August 1970 to January 1972.  

Service treatment records are negative for any complaints, findings, or treatment with regards to diabetes mellitus or peripheral neuropathy.  His January 1972 separation examination was negative for any abnormalities of his endocrine system.  The records did not show any evidence of diabetes either clinically or based on laboratory results. 

Post-service treatment records show no evidence of diabetes mellitus being diagnosed, treated, or otherwise manifested within one year of the Veteran's discharge from active service.  Of note, the Veteran himself indicated that he was initially diagnosed with diabetes mellitus in 2000.  VA treatment records initially documented a diagnosis of diabetes mellitus in December 2001.  January 2002 VA treatment records document complaints of tingling in the feet and a diagnostic impression of mild peripheral diabetic sensory neuropathy.  VA examinations in June 2004 showed that the Veteran has diabetes mellitus type II and diabetic peripheral neuropathy.

A June 2004 Personnel Information Exchange System (PIES) response indicated that it was unable to determine whether the Veteran had in-country service in Vietnam, but that the USS Camden (AOE-2) was in the official waters of Vietnam from September 21, 1970, to October 7, 1970, October 24, 1970, to November 8, 1970, November 21, 1970, to December 7, 1970, January 1971, to February 9, 1971, and February 19, 1971, to March 1, 1971.  

A March 2009 response from VA Compensation & Pension Service regarding the use and testing of herbicides in Vietnam indicated that there was no evidence from DoD for any storage, use, testing, or transportation of tactical herbicides, such as Agent Orange, on any Navy ship, including the USS Camden (AOE-2).  This response also indicated that Agent Orange was manufactured and stored as a clear, colorless liquid with an oil base, and transported in 55-gallon drums with an orange painted strip on the outside.  Agent Orange was not orange in color, as the Veteran alleged.  

A May 2009 response from the U. S. Army and Joint Services Records Research Center (JSRRC) indicated that it found no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  

A June 2011 VA examination found type II diabetes with residuals of peripheral neuropathy.

In June 2011, the RO issued a formal finding of a lack of information required to corroborate herbicide exposure.  The memorandum indicated that all efforts to obtain information had been exhausted and any further attempts would be futile.

Also associated with the claims file is a document of the deployments of the 
USS Camden (AOE-2), which shows that it was deployed to the West Pacific 
from August 1969 to March 1970 and from March 1973 to December 1973.  Furthermore, a document entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated on Vietnam's waterways or docked to the shore temporarily, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  USS Camden (AOE-2) is not among those listed as ships that operated primarily, temporarily, or exclusively on Vietnam's inland waterways or that docked to the shore.  It also is not listed as one of the ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  

Deck logs of the USS Camden (AOE-2) show that it was at the Tonkin Gulf during the Veteran's period of service aboard.  They also reflect that the ship steamed independently in the Tonkin Gulf on occasion, but fail to show that it docked in the ports or piers of Vietnam.  There also is no indication in the deck logs that any service member aboard the ship, including the Veteran, went into Vietnam for temporary duty or service.  

In September 2012, the RO issued another formal finding of a lack of information required to corroborate herbicide exposure.  

Upon consideration of the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served or stepped foot in Vietnam.  Supporting the Veteran's claim that he went ashore to Vietnam are the Veteran's own statements.  Considering this lay evidence, the Board notes that records indicated the Veteran served aboard the USS Camden (AOE-2) off the coast of Vietnam near Tonkin Gulf.  He alleges that he handled pallets of poison marked with skull and crossbones, which he assumed was Agent Orange.  He also stated that there is no history of diabetes in his family and that he had suffered from diabetes since approximately 2000.  However, while the Veteran has alleged that his service as a cargo handler took him into Vietnam, such is not supported by the military evidence of record. 

The Board finds that the evidence in favor of the Veteran's contention that he was in Vietnam lacks credibility and/or reliability.  Further, the Veteran's service records are wholly silent as to any record of any temporary service or trips ashore in Vietnam.  An exhaustive search to find records that might support this assertion has found no support for the contention.  In fact, these records have revealed that the ship on which the Veteran served, the USS Camden (AOE-2), was not temporarily, primarily, or exclusively operating in Vietnam's inland waterways, and that it did not have crew members that went ashore Vietnam.  While the Veteran is competent to testify about his duties in service, the Board finds the official service records and the information from official sources more probative and persuasive than the Veteran's allegations, particularly when considered with an over-30-year gap between service and the Veteran's contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and the significant time delay between the affiants' observations and the date on which the statements were written).  

Furthmore, his allegation that he handled drums which contained Agent Orange is not supported as his description of the drums and contents is not consistent with 
the characteristics of Agent Orange or the containers in which is was stored.  Additionally, as noted by JSRRC, tactical herbicides were not transported by Navy or Coast Guard ships nor did ships operating off the coast of Vietnam use, store, test, or transport tactical herbicides.  The Board finds the report from the JSRRC based on review of military records significantly more probative on this point than the Veteran's unsupported contentions.  

Accordingly, the preponderance of evidence is clearly against a finding that the Veteran set foot in or served in the inland waterways of Vietnam, or that he was exposed to herbicides on his ship.  Therefore, the Board finds that the Veteran is not presumed to have been exposed to herbicides, and the presumptive provisions of 38 C.F.R. § 3.309(e) are not applicable.   

Further, as previously mentioned, service treatment records are negative for complaints or findings pertaining to diabetes mellitus.  Additionally, the Veteran does not contend, and the evidence does not show, that he suffered from diabetes during service or within one year following discharge from service.  There is no evidence suggesting that his diabetes is related to service on a theory other than Agent Orange exposure.  There is no evidence of diabetes during active duty or within one year following such service, and no competent evidence establishing the Veteran's exposure to herbicides during service.  The Veteran indicated that he was initially diagnosed with diabetes in 2000, and the initial clinical evidence of diabetes was in December 2001, approximately 30 years following the Veteran's discharge from service.  The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  No health care professional has suggested that his diabetes mellitus is related to service on a basis other than alleged herbicide exposure.  Accordingly, the preponderance of the evidence is against the claim, and service connection for diabetes mellitus type II is denied. 

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran also asserts that he has peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities due to his diabetes mellitus.  Records show that he was diagnosed with peripheral neuropathy of the lower extremities in 2002.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  However, the Veteran is not service connected for any disability.

In this case, as service connection for diabetes mellitus is being denied by this decision, the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (to include bilateral carpal tunnel syndrome) and bilateral lower extremities as secondary to diabetes mellitus must fail.  See 38 C.F.R. § 3.310(a).  

The Board also notes that these claimed conditions were not noted during active service or for approximately 30 years thereafter.  Service treatment records did not show any evidence of neurological disorders in the extremities.  His January 1972 separation examination also was negative for any abnormalities of the upper and lower extremities.  

Post-service treatment records show initially documented complaints of tingling in the feet and a diagnostic impression of mild peripheral diabetic sensory neuropathy in January 2002.  A VA examination in June 2004 showed that the Veteran has diabetes mellitus type II and diabetic peripheral neuropathy, though it was not specified whether the peripheral neuropathy was found in the upper extremities or lower extremities.  Slightly decreased sensation was noted in the right hand in September 2004.  In October 2005 and November 2005 the clinicians noted possible bilateral carpel tunnel syndrome.

A May 2011 VA examination found mild to moderate peripheral neuropathy of the bilateral lower extremities that was at least as likely as not secondary to diabetes, as well as bilateral carpel tunnel syndrome by report only, with no clinical documentation or reported symptoms to confirm this diagnosis.  The examiner opined that this is unlikely to be secondary to the Veteran's diabetes.  He attributed the Veteran's bilateral lower extremity peripheral neuropathy to diabetes.  

In summary, there is no evidence of peripheral neuropathy of the upper or lower extremities, to include bilateral carpal tunnel syndrome, during service or for many years thereafter, and no competent evidence suggesting these disorders are related to his active service.  Moreover, as service connection for diabetes has not been established, and the Veteran is not service connected for any disability, there is no basis upon which to establish service connection for these claimed disorders on a secondary basis.  Accordingly, the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities on any basis.  

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


